DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 is objected to because acronyms (e.g. RF) should be defined at their first occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0349337 to Park et al. “Park” in view of CN 202975301 to Wang et al. “Wang”.  
Note: For the Wang reference, Examiner will rely upon paragraphs provided in the translated document cited on form PTO-892.  
With respect to Claims 1, 8, 12 and 16-17, Park discloses an RF coil assembly for a medical imaging apparatus (e.g. MRI; Paragraph [0008]; Fig. 1 and corresponding descriptions) comprising a first coil array (e.g. 210 in Fig. 3A and corresponding descriptions) housed in a cup shaped support structure (e.g. bra-like) and a second coil array (e.g. 220 in Fig. 3A and corresponding descriptions) housed in a second cup-shaped support structure (bra-like).  
However, Park does not expressly disclose nor depict additional coil arrays that flank the first and second arrays.  
Wang teaches from within a similar field of endeavor with respect to MRI breast imaging systems and methods where a local breast array includes left (e.g. 11 and 12 in Fig. 4 and corresponding descriptions) and right (e.g. 13 and 14 in Fig. 4 and corresponding descriptions) flanking coil arrays.  
Accordingly, one skilled in the art would have been motivated to have modified the bra-like MRI body coil array as described by Park to include left and right flanking coil array as described by Wang in order to increase the imaged area and thus, improve patient diagnosis.  Moreover, such a modification merely involves combining prior art element according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 2, 4 and 6, Park’s arrays are symmetrical and would be angled once worn by the user to fit over the breasts.  In addition, the modified flanking coil arrays may be angled depending on the body type of the patient (Park; Paragraphs [0068]-[0071]) 
With respect to Claim 3, Park discloses where the RF surface coils arrays are formed to control the sizes (e.g. lengths, heights, diameters) to correspond to body characteristics of different sizes (Paragraphs [0068]-[0071]).  Thus, the coils may have different diameters based on the body type of the person wearing the array.  
Regarding Claims 5 and 19-20, Park discloses where a set of coils (e.g. center unit 230 in Fig. 3A and corresponding descriptions) is positioned between the first and second cup units.  
As for Claim 7, Park provides adjustable supporting straps in order to hold the array on the user (Paragraphs [0066]-[0067]).  
With respect to Claim 9, the modified flanking coil array are configured to image the armpit areas which would appear to read on the claimed limitations of the arrays positioned under the arms when worn by the user as depicted in Fig. 2A of Park.  
As for Claims 10, 13 and 18 Park’s first and second arrays include at least 8 RF coils.  While the flanking coils of Wang appear to depict 2 RF coils, one skilled in the art would appreciate any modification to increase the number of RF coils as such a modification merely involves a duplication of parts (MPEP 2144.04).  
Regarding Claim 14, Park’s MRI system includes a controller for instructing the system to acquire image data (Fig. 1 and corresponding descriptions).  
With respect to Claim 15, Examiner notes that the body surface coil arrays described above are typically used with parallel MRI protocols.  U.S. Publication No. 2008/0204021 to Leussler et al. is relied upon for evidence to support this conclusion (Paragraph [0022]; phased array for parallel imaging, SENSE)).  

Claims 10-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Wang as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0093425 to Chu et al. “Chu”.  
With respect to Claim 11, Park and Wang disclose an MRI breast imaging coil as explained above.  However, the art of record does not specify that the coil arrangement includes a pre-amplifier as claimed.  
Chu teaches from within a similar field of endeavor with respect to MRI systems and methods utilizing a local body coil (Abstract) where the coil array includes a pre-amplifier including an impedance transformer an amplifier (Figs. 8-9 and corresponding descriptions).  Chu explains that the impedance transformer is configured to transform the coil impedance of at least 100 ohms (Paragraphs [0049]-[0051]).  
Accordingly, one skilled in the art would have been motivated to have modified the breast imaging coil array as described by Park and Wang to incorporate well known, conventional array components (e.g. pre-amplifier with impedance transformer) as described by Chu as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively, regarding Claims 10, 13 and 18, Chu explains that the number of coils in the array may be fewer or more as a matter of design choice (Paragraph [0021]).   
Alternatively, with respect to Claim 15, Chu explains that the array of MRI coils is used in a parallel MRI procedure/protocol (Paragraph [0071]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2006/0267587 to Iwadate et al. which discloses a bra-like MRI breast coil (Figs. 2A-2B) and U.S. Publication No. 2015/0112187 to Petropoulos et al. which discloses a bra-like MRI breast coil (Fig. 14).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793